Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Daniel Lopez,                            Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      1769 N. Highland, LLC, a                 Act; Unruh Civil Rights Act
        California Limited Liability
15      Company;
        Seven Days Station, Inc., a
16      California Corporation; and Does 1-
        10,
17
                  Defendants.
18
19
            Plaintiff Daniel Lopez complains of 1769 N. Highland, LLC, a
20
      California Limited Liability Company; Seven Days Station, Inc., a California
21
      Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
22
23
24      PARTIES:

25      1. Plaintiff is a California resident with physical disabilities. He is a

26    paraplegic who cannot walk and who uses a wheelchair for mobility.

27      2. Defendant 1769 N. Highland, LLC owned the real property located at

28    or about 1787 N. Highland Avenue, Los Angeles, California, in October 2019.


                                            1

      Complaint
Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 2 of 7 Page ID #:2




 1      3. Defendant 1769 N. Highland, LLC owns the real property located at or
 2    about 1787 N. Highland Avenue, Los Angeles, California, currently.
 3      4. Defendant Seven Days Station, Inc. owned Valero located at or about
 4    1787 N. Highland Avenue, Los Angeles, California, in October 2019.
 5      5. Defendant Seven Days Station, Inc. owns Valero (“Gas Station”) located
 6    at or about 1787 N. Highland Avenue, Los Angeles, California, currently.
 7      6. Plaintiff does not know the true names of Defendants, their business
 8    capacities, their ownership connection to the property and business, or their
 9    relative responsibilities in causing the access violations herein complained of,
10    and alleges a joint venture and common enterprise by all such Defendants.
11    Plaintiff is informed and believes that each of the Defendants herein,
12    including Does 1 through 10, inclusive, is responsible in some capacity for the
13    events herein alleged, or is a necessary party for obtaining appropriate relief.
14    Plaintiff will seek leave to amend when the true names, capacities,
15    connections, and responsibilities of the Defendants and Does 1 through 10,
16    inclusive, are ascertained.
17
18      JURISDICTION & VENUE:
19      7. The Court has subject matter jurisdiction over the action pursuant to 28
20    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22      8. Pursuant to supplemental jurisdiction, an attendant and related cause
23    of action, arising from the same nucleus of operative facts and arising out of
24    the same transactions, is also brought under California’s Unruh Civil Rights
25    Act, which act expressly incorporates the Americans with Disabilities Act.
26      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27    founded on the fact that the real property which is the subject of this action is
28    located in this district and that Plaintiff's cause of action arose in this district.


                                                2

      Complaint
Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      10. Plaintiff went to the Gas Station in October 2019 with the intention to
 3    avail himself of its goods or services, motivated in part to determine if the
 4    defendants comply with the disability access laws.
 5      11. The Gas Station is a facility open to the public, a place of public
 6    accommodation, and a business establishment.
 7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8    to provide accessible paths of travel inside the Gas Station store in
 9    conformance with the ADA Standards as it relates to wheelchair users like the
10    plaintiff.
11      13. On information and belief, the defendants currently fail to provide
12    accessible paths of travel inside the Gas Station store.
13      14. The defendants have a sales counter that, as built, complies with the
14    ADA Standards for accessible design. However, the defendants do not
15    maintain the sales counter at the Gas Station store in a manner that is readily
16    accessible to and useable by persons with disabilities.
17      15. The defendants have a practice of converting a significant portion of the
18    sales counter at the Gas Station store to a display area.
19      16. On information and belief, the defendants currently fail to provide
20    accessible sales counters.
21      17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
22    personally encountered these barriers.
23      18. By failing to provide accessible facilities, the defendants denied the
24    plaintiff full and equal access.
25      19. The failure to provide accessible facilities created difficulty and
26    discomfort for the Plaintiff.
27      20. The defendants have failed to maintain in working and useable
28    conditions those features required to provide ready access to persons with


                                              3

      Complaint
Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 4 of 7 Page ID #:4




 1    disabilities.
 2      21. The barriers identified above are easily removed without much
 3    difficulty or expense. They are the types of barriers identified by the
 4    Department of Justice as presumably readily achievable to remove and, in fact,
 5    these barriers are readily achievable to remove. Moreover, there are numerous
 6    alternative accommodations that could be made to provide a greater level of
 7    access if complete removal were not achievable.
 8      22. Plaintiff will return to the Gas Station to avail himself of its goods or
 9    services and to determine compliance with the disability access laws once it is
10    represented to him that the Gas Station and its facilities are accessible.
11    Plaintiff is currently deterred from doing so because of his knowledge of the
12    existing barriers and his uncertainty about the existence of yet other barriers
13    on the site. If the barriers are not removed, the plaintiff will face unlawful and
14    discriminatory barriers again.
15      23. Given the obvious and blatant nature of the barriers and violations
16    alleged herein, the plaintiff alleges, on information and belief, that there are
17    other violations and barriers on the site that relate to his disability. Plaintiff will
18    amend the complaint, to provide proper notice regarding the scope of this
19    lawsuit, once he conducts a site inspection. However, please be on notice that
20    the plaintiff seeks to have all barriers related to his disability remedied. See
21    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22    encounters one barrier at a site, he can sue to have all barriers that relate to his
23    disability removed regardless of whether he personally encountered them).
24
25    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27    Defendants.) (42 U.S.C. section 12101, et seq.)
28      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                                4

      Complaint
Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 5 of 7 Page ID #:5




 1    again herein, the allegations contained in all prior paragraphs of this
 2    complaint.
 3      25. Under the ADA, it is an act of discrimination to fail to ensure that the
 4    privileges, advantages, accommodations, facilities, goods and services of any
 5    place of public accommodation is offered on a full and equal basis by anyone
 6    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7    § 12182(a). Discrimination is defined, inter alia, as follows:
 8             a. A failure to make reasonable modifications in policies, practices,
 9                 or procedures, when such modifications are necessary to afford
10                 goods,    services,    facilities,   privileges,    advantages,   or
11                 accommodations to individuals with disabilities, unless the
12                 accommodation would work a fundamental alteration of those
13                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14             b. A failure to remove architectural barriers where such removal is
15                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                 defined by reference to the ADA Standards.
17             c. A failure to make alterations in such a manner that, to the
18                 maximum extent feasible, the altered portions of the facility are
19                 readily accessible to and usable by individuals with disabilities,
20                 including individuals who use wheelchairs or to ensure that, to the
21                 maximum extent feasible, the path of travel to the altered area and
22                 the bathrooms, telephones, and drinking fountains serving the
23                 altered area, are readily accessible to and usable by individuals
24                 with disabilities. 42 U.S.C. § 12183(a)(2).
25      26. When a business provides paths of travel, it must provide accessible
26    paths of travel.
27      27. Here, accessible paths of travel have not been provided.
28      28. When a business provides facilities such as sales or transaction counters,


                                              5

      Complaint
Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 6 of 7 Page ID #:6




 1    it must provide accessible sales or transaction counters.
 2      29. Here, accessible sales or transaction counters have not been provided.
 3      30. The Safe Harbor provisions of the 2010 Standards are not applicable
 4    here because the conditions challenged in this lawsuit do not comply with the
 5    1991 Standards.
 6      31. A public accommodation must maintain in operable working condition
 7    those features of its facilities and equipment that are required to be readily
 8    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9      32. Here, the failure to ensure that the accessible facilities were available
10    and ready to be used by the plaintiff is a violation of the law.
11
12    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14    Code § 51-53.)
15      33. Plaintiff repleads and incorporates by reference, as if fully set forth
16    again herein, the allegations contained in all prior paragraphs of this
17    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18    that persons with disabilities are entitled to full and equal accommodations,
19    advantages, facilities, privileges, or services in all business establishment of
20    every kind whatsoever within the jurisdiction of the State of California. Cal.
21    Civ. Code §51(b).
22      34. The Unruh Act provides that a violation of the ADA is a violation of the
23    Unruh Act. Cal. Civ. Code, § 51(f).
24      35. Defendants’ acts and omissions, as herein alleged, have violated the
25    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26    rights to full and equal use of the accommodations, advantages, facilities,
27    privileges, or services offered.
28      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               6

      Complaint
Case 2:19-cv-10765-DMG-GJS Document 1 Filed 12/20/19 Page 7 of 7 Page ID #:7




 1    discomfort or embarrassment for the plaintiff, the defendants are also each
 2    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3    (c).)
 4
 5              PRAYER:
 6              Wherefore, Plaintiff prays that this Court award damages and provide
 7    relief as follows:
 8            1. For injunctive relief, compelling Defendants to comply with the
 9    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10    plaintiff is not invoking section 55 of the California Civil Code and is not
11    seeking injunctive relief under the Disabled Persons Act at all.
12            2. Damages under the Unruh Civil Rights Act, which provides for actual
13    damages and a statutory minimum of $4,000 for each offense.
14            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
      Dated: December 12, 2019             CENTER FOR DISABILITY ACCESS
17
18
                                           By:
19                                         ______________________________
20                                                Russell Handy, Esq.
21                                                Attorney for plaintiff

22
23
24
25
26
27
28


                                                 7

      Complaint
